DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jade Laye on 03/09/2022.

The application has been amended as follows: 

	IN THE CLAIMS
Claim 11 is cancelled.

Claim 24 is cancelled.

Claim 25 (Currently amended):  The microfluidic device as defined in claim 16, wherein: the fluid sample is a first wellbore fluid; and the operations conducted by the processing circuitry further comprise: receiving another wellbore fluid sample into the 

Reasons for Allowance

Claims 1-10, 12-23 and 25-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Diakonov et al. (US 20030033866) states in paragraphs 30-31 that it is important to avoid physical changes to the sample since the change is irreversible or effectively irreversible and will alter the sample properties and that the change in the sample will not reflect any downhole properties and its best to avoid any physical changes to the fluid sample prior to analysis.  

Furthermore, Diakonov does not expressly teach or suggest that a pressure and temperature combination of at least one fluid sample volume is different from that of at least one other fluid sample volume within the plurality of channels after altering of the fluid samples.

In claim 1, the specific limitations of "a pressure or temperature of at least one fluid sample volume within the channels is altered such that a pressure and temperature 
Claims 2-10 and 12-15 are also allowed for depending on claim 1.


In claim 16, the specific limitations of "a pressure or temperature of at least one fluid sample volume within the channels is altered such that a pressure and temperature combination of at least one fluid sample volume is different from that of at least one other fluid sample volume within the plurality of channels, thus altering a phase of at least one of the fluid sample volumes within the channels" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 17-23 and 25-28 are also allowed for depending on claim 16.


In claim 29, the specific limitations of "a pressure or temperature of at least one fluid sample volume within the channels is altered such that a pressure and temperature combination of at least one fluid sample volume is different from that of at least one other fluid sample volume within the plurality of channels, thus altering a phase of at least one of the fluid sample volumes within the channels" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856